Barney, C.J.
This case was brought as a collection suit in district court. The claim was for services of the plaintiff as a professional surveyor performed for the defendants in connection with property of the defendants in Tinmouth, Vermont.
The defendants appeared pro se and filed an answer. The matter was heard and findings of fact and judgment entered in favor of the plaintiff. The defendants made no objections below to any rulings of the trial judge. Their appeal here seems to be challenging the findings of fact in certain particulars by questioning generally the propriety of certain surveying practices used. Some aspects of those practices the defendants have sought to present to the Board of Registration for Land Surveyors, and would import their dissatisfaction with the Board’s action into this proceeding for review by this Court. The plaintiff, even though his brief contains refutations of the points advanced by the defendants, correctly argues that there is no legal substance to the defendants’ appeal. The issues related to the findings fail on a basic ground, i.e., there was credible evidence introduced in the case supporting the findings, therefore they must stand. Pillsbury v. Town of Wheelock, 130 Vt. 242, 247, 290 A.2d 42 (1972). Moreover, it is uncontroverted that surveying work was done, and the trial judge found it sufficient and appropriate to justify the charges assessed. His judgment is fully supported.
The dissatisfaction of the defendants apparently rests on the inability of the plaintiff to produce an acceptable correction of an old, defective deed. Their brief consists of nine issues all relating to the propriety of surveying practices used by the plaintiff. They are not challenges to the substantive findings supporting the judgment. It goes without saying *478that we are without authority to review the questions of professional practice referred to the Board of Registration for Land Surveyors. To do so would be to give advisory opinions in matters not before us in this litigation.

Judgment affirmed.